Exhibit 10.1

 

CONSENT AGREEMENT

 

This Consent Agreement (the “Agreement”) is entered into as of April 4, 2017 to
be effective as of the 1st day of January, 2018, by and among Cargill
Incorporated, a Delaware corporation (“Cargill”), American Crystal Sugar
Company, a Minnesota cooperative corporation (“ACSC”), and Golden Growers
Cooperative, a Minnesota cooperative association (“GGC”).

 

RECITALS

 

WHEREAS, Cargill has entered into a Second Amended and Restated Facility Lease
(the “Lease”) with ProGold Limited Liability Company (“ProGold”) effective as of
January 1, 2018 under which Cargill will lease ProGold’s corn wet milling
facility located in Wahpeton, North Dakota (the “Facility”); and

 

WHEREAS, ACSC owns a fifty-one percent (51%) interest in ProGold and GGC owns a
forty-nine percent (49%) interest in ProGold; and

 

WHEREAS, As additional consideration for the Lease, ACSC has granted Cargill an
option to purchase a fifty percent (50%) interest in ProGold (the “50%
Interest”) from ACSC pursuant to the terms of an Option Agreement effective as
of January 1, 2018 (the “Option”); and

 

WHEREAS, the parties desire to provide for GGC’s consent to the transfer of the
50% Interest to Cargill in the event it exercises the Option; and

 

WHEREAS, GGC desires to secure the right to purchase ACSC’s remaining one
percent (1%) interest in ProGold (the “1% Interest”) in the event Cargill
exercises the Option.

 

NOW THEREFORE, for and in consideration of the foregoing and the terms,
conditions, covenants and agreements herein contained, the parties agree as
follows:

 

Section 1.  Consent to Transfer.  In accordance with Section 9.1 of ProGold’s
Amended and Restated Member Control Agreement dated September 1, 2009 (the
“Member Agreement”), GGC hereby approves and consents to the transfer of the 50%
Interest to be transferred by ACSC to Cargill in the event Cargill exercises the
Option.  GGC hereby waives its right of first refusal as provided in Section 9.4
of the Member Agreement with respect to the 50% Interest.  For clarity, any
transaction that is negotiated with a third party other than Cargill (to be
effective on or after January 1, 2022) to either (i) transfer, sell, or dispose
of ACSC’s interest in ProGold; or (ii) to admit a third party as a member of
ProGold, shall be made subject to the rights of Cargill under the Option.

 

Section 2.  Purchase and Sale of 1% Interest.  In the event Cargill exercises
the Option to purchase the 50% Interest, ACSC agrees to sell to GGC, and GGC
agrees to purchase from ACSC, the 1% Interest on the terms provided in this
Agreement.

 

Section 3.  Purchase Price.  The purchase price to be paid by GGC for the 1%
Interest shall be an amount equal to the Base Price plus the Capital Adjustment
as defined below (collectively the “Purchase Price”).

 

--------------------------------------------------------------------------------


 

a.                                      Base Price.  The “Base Price” shall be
the amount determined from the following schedule based on the date that Cargill
notifies ACSC of its intention to exercise the Option:

 

Calendar Year of Exercise

 

Base Price

 

 

 

 

 

2018

 

$

1,700,000

 

 

 

 

 

2019

 

$

1,600,000

 

 

 

 

 

2020

 

$

1,500,000

 

 

 

 

 

2021

 

$

1,400,000

 

 

 

 

 

2022

 

$

1,340,000

 

 

 

 

 

2023

 

$

1,300,000

 

 

b.                                      Capital Adjustment.  The “Capital
Adjustment” shall be an amount equal to one percent (1%) of the portion of the
costs that have not been paid by Cargill to ProGold through additional rent as
contemplated by Sections 9.02, 9.04, 9.05 and 9.06 of the Lease with respect to
the cooling tower project, the DCS project, the dryer tube sheet project, and
any other mutually agreed upon other Capital Projects.  It is the intention of
the parties that the Capital Adjustment will compensate ACSC for its indirect
capital investment (as a member of ProGold) incurred to fund such capital
projects and that have not been reimbursed by Cargill through the payment of
additional rent under the Lease.  The actual amount of the Capital Adjustment
shall be determined as of the date of transfer of the 50% Interest to Cargill.

 

Section 4.  Notice and Closing.

 

a.                                      Notice of Sale.  ACSC shall provide GGC
with written notice at such time (if any) as Cargill exercises the Option, at
which time GGC shall become obligated to purchase the 1% Interest.

 

b.                                      Closing.  The closing on the purchase
and sale of the 1% Interest shall occur simultaneously with the closing on the
sale of the 50% Interest to Cargill, which closing shall be within thirty (30)
days following the date on which Cargill exercises the Option.  The closing
shall occur at a time and place to be mutually agreed upon.  The 1% Interest
shall be conveyed by ACSC to GGC by an Assignment of Membership Interest in
substantially the form attached hereto as Exhibit A.

 

c.                                       Payment.  The Purchase Price shall be
paid by GGC to ACSC at the time of Closing by wire transfer of immediately
available funds.

 

Section 5.  Guideline Framework for Operation of ProGold.  In consideration of
consenting to the transfer of the 50% Interest to Cargill and the waiver of its
right of first refusal, GGC desires to establish the principles by which ProGold
will be operated should Cargill (or its affiliate) and GGC each become owners of
a 50% interest in ProGold.  In the event Cargill intends to exercise the Option,
GGC and Cargill hereby agree that prior to Cargill exercising the Option,
Cargill and GGC will proceed expeditiously and in good faith to finalize
agreements providing for the structure, governance and operation of ProGold
following Cargill’s acquisition of the 50% Interest, which agreements shall be
consistent with the operational principles and other guideline terms and
conditions set forth in the Memorandum of Understanding attached hereto as
Exhibit B (the “JV Agreements”).  GGC and Cargill further agree that it is a
condition precedent to Cargill’s exercise of the Option that Cargill and GGC
reach final agreement on the express terms of the JV Agreements.

 

2

--------------------------------------------------------------------------------


 

Section 6.  Miscellaneous Provisions.

 

a.                                      Notices.  All payments, notices,
requests, demands or other communications required or permitted to be given or
made under this Agreement shall be in writing and delivered personally,
overnight courier, or prepaid certified or registered U.S. mail, return receipt
requested, duly addressed as follows:

 

To Cargill:

Cargill, Incorporated

 

18049 County Road East

 

Wahpeton, ND 58075

 

Attn: General Manager

 

 

with a courtesy copy to:

Cargill Law Department

 

P.O. Box 5624

 

Minneapolis, MN 55440-5624

 

Attn: Corn Milling Attorney

 

 

To ACSC:

American Crystal Sugar Company

 

101 Third Street North

 

Moorhead, MN 56560

 

Attn: Vice President - Finance

 

 

with a courtesy copy to:

Fredrikson & Byron, P.A.

 

200 South Sixth Street

 

Suite 4000

 

Minneapolis, MN 55402

 

Attn: Daniel Mott

 

 

To GGC:

Golden Growers Cooperative

 

1002 Main Avenue W

 

Suite 5

 

West Fargo, ND 58078

 

Attn: Chairman

 

or to such other address as either party may hereafter furnish in writing to the
other party.  Any such payment, notice, demand, request or communication sent by
mail shall be deemed to have been received three (3) days after the date on
which such notice, demand, request or communication is deposited in the U.S.
mail.  Notices, requests, demands or communications delivered in person or by
overnight courier shall be deemed to be received one day following the date
sent.

 

b.                                      Headings.  The headings appearing in
this Agreement were inserted for the purposes of convenience and ready
reference.  They do not purport to and shall not be deemed to define, limit or
extend the scope or intent of the provisions to which they pertain.

 

3

--------------------------------------------------------------------------------


 

c.                                       Binding Effect.  All provisions
contained in this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by, the respective permitted successors and assigns of the
respective parties to the same extent as if each such successor and assign were
named as a party hereto

 

d.                                      Applicable Law.  This Agreement shall be
governed by, construed under and interpreted and enforced in accordance with the
laws of the State of Minnesota regardless of such state’s choice of law
provisions.

 

e.                                       Entire Agreement.  This Agreement
together with the Lease contains the entire understanding among the parties with
respect to the subject matter hereof, and supersede all other prior agreements,
oral or written, between the parties with respect to the subject matter of this
Agreement except to the extent specifically provided herein.  There are no
understandings, representations or warranties, of any kind, express or implied,
not expressly set forth in this Agreement.

 

f.                                        Modifications.  This Agreement shall
not be modified or amended in any respect except by a written agreement executed
by each party in the same manner as this Lease is executed.

 

g.                                       Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, and
all of such counterparts together shall constitute one and the same instrument.

 

h.                                      Confidentiality.  The parties agree to
hold in confidence the terms and conditions set forth in the Agreement.  In no
event shall a party disclose the terms and conditions set forth in the Agreement
to any third party except as required by applicable securities or other laws or
except as may be necessary to any lender of a party.  Notwithstanding the
foregoing, Cargill acknowledges and agrees that it will be necessary to disclose
certain principal terms of this Agreement to the respective boards of directors
and shareholders of ACSC and GGC.

 

CARGILL, INCORPORATED

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

/s/ Michael J. Wagner

 

By:

/s/ Thomas Astrup

Name:

Michael J. Wagner

 

Name:

Thomas Astrup

Title:

SSNA Managing Director

 

Title:

Chief Executive Officer

 

GOLDEN GROWERS COOPERATIVE

 

 

 

By:

/s/ Mark L. Harless

 

Name:

Mark L. Harless

 

Title:

Chairman of the Board

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

AMERICAN CRYSTAL SUGAR COMPANY, a Minnesota cooperative corporation (“ACSC”), is
a member of PROGOLD LIMITED LIABILITY COMPANY, a Minnesota limited liability
company (“ProGold”), and has entered into a Consent Agreement effective as of
January 1, 2018 (the “Consent Agreement”) by which ACSC has agreed to sell, and
Golden Growers Cooperative, a Minnesota cooperative association (“GGC”) has
agreed to buy, a 1% membership interest in ProGold in the event
Cargill, Incorporated (“Cargill”) exercises its option to purchase a 50%
membership interest in ProGold from ACSC.  Cargill exercised its Option on
           , 20    and in accordance with the terms of the Consent Agreement,
ACSC desires to convey a 1% membership interest in ProGold to GGC.

 

FOR VALUABLE CONSIDERATION, effective as of               , 20    (the
“Effective Date”), ACSC hereby assigns, transfers and conveys to GGC all right,
title and interest to a 1% membership interest in ProGold and all associated
rights as a member of ProGold (collectively, the “Transferred Interest”).  The
assignment and transfer affected hereby is made on an AS IS, WHERE IS basis with
the intent that GGC succeed to all rights of ACSC as a member of ProGold with
respect to the Transferred Interest, for periods following the Effective Date.

 

Subject to and conditioned upon execution and delivery by GGC of the Acceptance
and Acknowledgment set forth below, this assignment is made free and clear of
any lien, pledge, charge, security interest, encumbrance, title retention
agreement or adverse claim, other than the terms, conditions and restrictions of
ProGold’s Amended and Restated Member Control Agreement dated September 1, 2009,
as amended (the “Member Agreement”).

 

IN WITNESS WHEREOF, ACSC has executed this Assignment of Membership Interest as
of the Effective Date.

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

GGC hereby accepts the foregoing assignment and acknowledges that, as of the
Effective Date, GGC is the owner of the Transferred Interest.  GGC hereby
acknowledges and agrees that it shall continue to be bound by the terms of the
Member Agreement with respect to the Transferred Interest from and after the
Effective Date.  This Acceptance and Acknowledgment shall serve as GGC’s
counterpart signature page to the Member Agreement as to the Transferred
Interest.

 

 

GOLDEN GROWERS COOPERATIVE

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Cargill / Golden Growers Cooperative

Memorandum of Understanding (MOU)

 

This Memorandum of Understanding constitutes a general understanding of the
parties’ intent between Cargill and Golden Growers Cooperative (“Golden
Growers”) with respect to a potential joint venture for the ProGold Limited
Liability Company (“ProGold”) corn wet milling plant at Wahpeton, ND.

 

Mission Statement

 

Cargill and Golden Growers envision that a Cargill-Golden Growers Joint Venture
(“JV”) would operate its facility to provide corn based products that are high
in quality, competitive in price and delivered in a timely manner. The parties
intend that the JV would provide these products with the utmost respect to
safety of product, safety to employees of our facility, and sustainability to
the environment.  Additionally, the parties intend that the JV would serve its
customers in the same manner we treat our families, employees and owners - with
honesty, integrity and transparency.

 

Execution of Purchase Option

 

The parties intend that if Cargill exercises its option to acquire a 50%
interest in ProGold from American Crystal Sugar Company (“ACSC”) under terms of
the existing lease between ProGold and Cargill and option agreement between ACSC
and Cargill, Golden Growers will purchase a 1% interest in ProGold from ACSC,
resulting in a 50/50 joint venture between Cargill and Golden Growers for the
ProGold corn wet milling plant at Wahpeton, ND.

 

If Cargill exercises its option to purchase, the existing lease between ProGold
and Cargill will terminate.

 

General Partnership

 

A new legal entity (e.g., limited liability company) may be created to replace
ProGold, depending on relevant tax and legal and other considerations. For
purposes of this document, the term “Partnership” will refer to the joint
venture whether it retains the ProGold name or other name, and regardless of
whether it is structured as a limited liability company or other legal entity. 
Likewise, the corn wet milling facility, real property, and assets will be
called the “Plant.”

 

Cargill will become the managing partner of the Plant.  The Plant will be
managed as part of the Cargill enterprise selling product under the Cargill
name.  Cargill will seek advice from Golden Growers prior to any decision on the
selection of a Plant Manager or a Corn Merchandising Manager for the plant.

 

Neither partner may transfer or assign its interest in the JV without the
consent of the other partner, except as may otherwise be provided in the JV
operating agreement.  Under mutual agreement, the JV may choose to borrow
utilizing the Plant as an asset.

 

Control

 

The Partnership will be governed by a board of governors consisting of six
members with three members appointed by Golden Growers and three members
appointed by Cargill.  The board of governors will meet at least quarterly. The
responsibilities and authority of the board of governors would be agreed upon as
part of the JV operating agreement. 

 

--------------------------------------------------------------------------------


 

However, in general, the board’s role is to act as the primary vehicle for the
partners to communicate matters regarding, but not limited to:

 

·                  Plant profitability

·                  Strategy

·                  Operational and commercial issues impacting the Plant

·                  Capital and operational budget

·                  New capital investments from either or both partners

·                  Decisions around new partners or entrants to the Plant (over
the fence partnerships (OTFs), etc.)

 

Managing partner responsibilities

 

The managing partner specific responsibilities would also be agreed upon as part
of the JV operating agreement.  In general however, the MP’s responsibilities
should include:

 

·                  Day-to-day operations of the Plant

·                  Marketing of products and co-products while making decisions
that are in the best interest of the long term viability and profitability of
the Plant and JV

·                  Operations, Capital and Commercial Budgeting

·                  Operations, Capital and Commercial Strategy

·                  Financial Reporting

 

Operational Reporting around the Plant’s production rate, including
consideration for Cargill’s broader network (applying the capacity utilization
methodology discussed on March 10, 2017) Fundamental operational changes (e.g.,
infusion of significant capital, adding new JV members) would require approval
by the board of governors and/or the JV members.

 

Profit/Loss

 

Plant expenses will be determined based on actual expenses associated with the
operating of the Plant, net corn costs, and agreed-upon Commercial and
Operational Management expenses of the operating partner.  Revenue will be
determined by sales of products from the Plant.

 

Partners understand that the JV will be subject to both profit and loss and
would abide by favored economic circumstances as well as unfavorable economic
circumstances.  Specific financial agreements & Profit/Loss calculations will be
outlined in a JV operating agreement, and would include without limitation:

 

·                  Plant Revenues

·                  Identity-Preservation of any OTF accounting

·                  How distributions and infusions would be handled

·                  The handling of working capital, Plant debt and other Capital
events

·                  Expenses

 

·                  Site, variable and fixed

·                  Net Corn Costs

·                  Commercial and Management fees (applying the methodology
discussed on March 10, 2017)

 

--------------------------------------------------------------------------------


 

Over the Fence (OTF) Partnerships

 

·                  Partners may seek equity investments in OTF operations should
the opportunity arise

·                  Cargill will inform and involve GGC in discussions that could
land an OTF partnership at the plant

·                  Given the large capex that comes with OTF strategies, Golden
Growers must have a clear understanding of what is being considered, including
costs and other financial consequences.

 

Mutual Statement of Intent

 

Both parties to this MOU agree to this general framework should there be a
future Partnership.  Both partners understand that finalizing a formal JV
operating agreement and ancillary JV agreements is a much more rigorous process
that will include adding greater detail to each of the items highlighted in this
MOU.  Regardless, it is intended that a potential future JV operating agreement
and related ancillary agreements would reflect the concepts and understandings
outlined in this MOU.

 

Dated:

April 4, 2017

 

 

 

Signatures:

 

 

 

 

CARGILL, INC.

 

 

 

 

 

By:

/s/ Michael J. Wagner

 

Name:

Michael J. Wagner

 

Title:

Managing Director SSNA

 

 

 

GOLDEN GROWERS COOPERATIVE

 

 

 

 

 

By:

/s/ Mark L. Harless

 

Name:

Mark L. Harless

 

Title:

Chairman of the Board

 

 

--------------------------------------------------------------------------------